UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 14, 2010 SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. (Exact name of Registrant as specified in charter) Florida 001-15931 59-3404233 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification Number) Kuanggong Road and Tiyu Road 10th Floor, Chengshi Xin Yong She, Tiyu Road, Xinhua District, Pingdingshan, Henan Province, China 467000 (Address of principal executive offices) +86-3752882999 (Company’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below). [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 8.01 Other Events. On September 14, 2010, the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1, and the information in Exhibit 99.1 is incorporated herein by reference. The information in Item 8.01 and Item 9.01(d) in this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release dated September 14, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SINOCOKING COAL AND COKECHEMICAL INDUSTRIES, INC. Date: September 15, 2010 By: /s/ Jianhua Lv Jianhua Lv, Chief Executive Officer
